EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Chen-Chi Lin on 5/27/2021.

The application has been amended as follows: 

Claim 1 (Currently Amended) 	A sports signaling system comprising: 
a manager unit including 
 	an input device, 
 	a processor, and
 	a wireless transmitter operatively configured,
 	the input device enabling a desired call to be selected from a plurality of possible calls, and the processor of the manager unit causing the wireless transmitter to transmit a signal indicative of the desired call; and
a player unit including 
 	a wireless receiver, 
 	a processor, and
 	an output device operatively configured,

wherein the player unit is attached to an equipment configured to be worn by a player; and
wherein the at least one output signal includes a vibratory signal indicative of the desired call.
	
 	Claim 3 (Cancelled) 

 	Claim 20 (Currently amended) A method of providing signals in a baseball game or a softball game from an off-field location to the player at an on-field location, the method comprising the steps of
 	utilizing the system of claim 1, wherein the player is a catcher; wherein the at least one output signal include a visual signal and [[a]] the vibratory signal; and wherein the manager unit is located at the off-field location and the player unit is disposed on the equipment worn by the catcher; and
 	a pitcher seeing the visual signal from the output device and the catcher sensing the vibratory signal from the output device.
	
Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHEN Y WU/Primary Examiner, Art Unit 2685